DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see remarks, filed 1/28/2022, with respect to claims over prior art have been fully considered and are persuasive, see for example page 9 paragraph 1-2.  The 35 U.S.C. 103 rejection(s) of claims 1-20 has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 2/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 8837716, 9659162, 10089456, 10678904 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, Rosenblatt 
The prior art, Sinclair (US 7427926), discloses a motion detector in a portable device detects a motion of the device and issues an activation signal when the detected motion has a magnitude greater than a preset threshold. A detection notification component in the portable device then receives the activation signal and initiates communication with an additional device that detects a corresponding motion to the motion of the portable device and is configured for communication with the portable device.
The prior art, Moosavi (US 2006/0256070), discloses a communications system may include first and second separate units, at least one of which may include a radio frequency (RF) transceiver. The first unit may include a liquid crystal display (LCD) including at least one optical transmitter pixel. Further, the second wireless unit may include at least one optical receiver for receiving optical signals from the at least one optical transmitter pixel of the LCD.
However, the prior art, either alone or in combination does not expressly disclose “in response to detecting a presence of the second device based on at least one wireless signal communicated between the first device and the second device: displaying, within a graphical user interface (GUI) on a display of the first device, information pertaining to a required stimulus to establish the protected communication channel with the second device;  detecting the required stimulus;  generating, in response to the required stimulus, a first encryption key, wherein the first encryption key matches a second encryption key that is generated by the second device in response to the required stimulus; and  establishing the protected communication channel with the second device using the first encryption key.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bret McClay on 2/10/2022.
PLEASE AMEND THE CLAIMS AS FOLLOWS:
1. (Previously Presented)  A method for establishing a protected communication channel between a first device and a second device, the method comprising, at the first device: 
in response to detecting a presence of the second device based on at least one wireless signal communicated between the first device and the second device:  
displaying, within a graphical user interface (GUI) on a display of the first device, information pertaining to a required stimulus to establish the protected communication channel with the second device;  
detecting the required stimulus;  

establishing the protected communication channel with the second device using the first encryption key. 
 
2. (Previously Presented)  The method of claim 1, wherein the required stimulus comprises a characteristic value, and the first encryption key and the second encryption key are generated based on the characteristic value. 
 
3. (Previously Presented)  The method of claim 1, wherein the required stimulus is detected by the first device using a sensor, and the required stimulus is provided via an exciter of the second device. 
 
4. (Previously Presented)  The method of claim 1, wherein an exciter is configured to generate the required stimulus comprising at least one of a vibration, light, and sound. 
 
5. (Previously Presented)  The method of claim 1, wherein the required stimulus comprises a physical tap, and the method further comprises:  
causing at least one first sensor on the first device to detect the physical tap made against the first device, and  

 
6. (Previously Presented)  The method of claim 1, further comprising displaying, on the GUI, an indicator of a progress of establishing the protected communication channel.  
 
7. (Previously Presented)  The method of claim 1, wherein the information describes a type of the required stimulus required to establish the protected communication channel, a number of times to provide the required stimulus to establish the protected communication channel, or some combination thereof. 
 
8. (Previously Presented)  A non-transitory computer-readable medium storing instructions that, when executed by at least one processor on a first device, cause the first device to carry out steps that include: 
in response to detecting a presence of a second device based on at least one wireless signal communicated between the first device and the second device: 
displaying, within a graphical user interface (GUI) on a display of the first device, information pertaining to a required stimulus to establish a protected communication channel with the second device;  
detecting the required stimulus;  

establishing the protected communication channel with the second device using the first encryption key. 
 
9. (Previously Presented)  The non-transitory computer-readable medium of claim 8, wherein the required stimulus comprises a characteristic value, and the first encryption key and the second encryption key are generated based on the characteristic value. 
 
10. (Previously Presented)  The non-transitory computer-readable medium of claim 8, wherein the required stimulus is detected by the first device using a sensor, and the required stimulus is provided via an excited of the second device. 
 
11. (Previously Presented)  The non-transitory computer-readable medium of claim 8, wherein an exciter is configured to generate the required stimulus comprising at least one of a vibration, light, and sound. 
 
12. (Previously Presented)  The non-transitory computer-readable medium of claim 8, wherein the required stimulus comprises a physical tap, and the steps further include:  
causing at least one first sensor on the first device to detect the physical tap made against the first device, and  

 
13. (Previously Presented)  The non-transitory computer-readable medium of claim 8, wherein the at least one processor is further to display, on the GUI, an indicator of a progress of establishing the protected communication channel. 
 
14. (Previously Presented)  The non-transitory computer-readable medium of claim 8, wherein the information describes a type of the required stimulus required to establish the protected communication channel, a number of times to provide the required stimulus to establish the protected communication channel, or some combination thereof. 
 
15. (Currently Amended)  A first device, comprising:  
at least one processor; and 
at least one memory storing instructions that, when executed by the at least one processor, cause the first device to: 
in response to detecting a presence of a second device based on at least one wireless signal communicated between the first device and the second device[[;]]:  
display, within a graphical user interface (GUI) on a display of the first device, information pertaining to a required stimulus to establish a protected communication channel with the second device;  
detect the required stimulus;  

establish the protected communication channel with the second device using the first encryption key. 
 
16. (Previously Presented)  The first device of claim 15, wherein the required stimulus is detected by the first device using a sensor, and the required stimulus is provided via an excited of the second device. 
 
17. (Previously Presented)  The first device of claim 15, wherein an exciter is configured to generate the required stimulus comprising at least one of a vibration, light, and sound. 
 
18. (Previously Presented)  The first device of claim 15, wherein the required stimulus comprises a physical tap, and the at least one processor is further to:  
causing at least one first sensor on the first device to detect the physical tap made against the first device, and  
correspondingly causing at least one second sensor on the second device to detect physical taps made against the second device. 
 

 
20. (Previously Presented)  The first device of claim 15, wherein the information describes a type of the required stimulus required to establish the protected communication channel, a number of times to provide the required stimulus to establish the protected communication channel, or some combination thereof. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fadell (US 20090276547) discloses establishing communication path between handheld electronic device and computer. The list of data associated with open application running on the computer is displayed in user selectable format on a user interface. A request for transferring the information selected by user from list of data is communicated to computer via the established communication path to transfer selected information to electronic device. The requested data is received from the computer through the established communication path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436